Citation Nr: 0314604	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear infection.  

2.  Entitlement to service connection for perforation, left 
tympanic membrane.  

3.  Entitlement to service connection for left ear hearing 
loss disability.  

4.  Entitlement to an increased (compensable) evaluation for 
right ear nerve deafness. 

5.  Entitlement to an increased (compensable) rating for 
scar, right tympanic membrane.  

6.  Entitlement to service connection for dementia, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  

7.  Entitlement to an increased rating for right ear otitis 
media. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.  The veteran also had prior active service in 
1936 and 1937.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned for 
appellate review; however, the appeal is remanded to the RO, 
in part, for compliance with the August 2001 remand 
directives.  In that connection, the claims for service 
connection for dementia claimed as secondary to service-
connected PTSD, and an increased rating for right ear otitis 
media will be addressed in the remand portion of this 
decision.  




FINDINGS OF FACT

1.  The veteran has combat service.  

2.  There is no evidence of a current left ear infection that 
is related to service.  

3.  There is no evidence of a current perforation of the left 
tympanic membrane.  

4.  The evidence establishes that hearing loss in the left 
ear is not related to service.  

5.  The veteran currently exhibits no more than Level III 
hearing loss in the right ear.  

6.  The veteran is currently receiving the maximum scheduler 
disability rating for a scar of the right tympanic membrane.  


CONCLUSIONS OF LAW

1.  Service connection for left ear infection is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 1154(b), 5103. 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2002).  

2.  Service connection for perforation of the left tympanic 
membrane is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2002).  

3.  Service connection for hearing loss in the left ear is 
not warranted.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 
1137, 1154(b), 5103. 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2002).  

4.  The criteria for a compensable evaluation for hearing 
loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (prior to 
June 10, 1999); 4.85, 4.86 (2002).  

5.  There is no legal basis for a compensable scheduler 
evaluation for a scarred right tympanic membrane.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.87a, Diagnostic Code 6211 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  In January 1998, the veteran filed a claim 
for the disabilities at issue.  There is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2002).  As to the claims for increased 
ratings, there is no specific claim form required in order to 
claim entitlement to a higher disability evaluation, and 
there is no issue as to provision of necessary form for that 
benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the August 2001 remand, the Board remanded the claims for 
service connection for left ear hearing loss, left ear 
infection, service connection for perforation of the left 
tympanic membrane, entitlement to an increased rating for 
right ear nerve deafness, and entitlement to a scar of the 
right tympanic membrane for development in accordance with 
the VCAA.  Specifically, the RO was directed to provide the 
veteran VA examinations for opinions and to determine the 
level of severity of the service-connected disabilities.  
Accordingly, the veteran was provided examinations in October 
2001 and January 2002.  

In a letter dated in September 2001 and a supplemental 
statements of the case dated in December 2002 and January 
2003, VA informed the veteran of his and VA's duties and 
responsibilities in the development of his claims.  
Specifically, VA indicated that it would request, directly 
from the source, existing evidence that is either in the 
custody of military authorities or maintained by another 
Federal Agency and attempt to obtain records maintained by 
State or local governmental authorities and medical, 
employment, or other non-government records that pertinent to 
the claim.  However, the veteran was told that it was his 
responsibility to provide enough identifying information 
about such records and ensure that VA received those records.  
In addition, the veteran was asked to provide information 
regarding the name of the person, agency, or company, address 
of the healthcare provider(s) who had relevant records, the 
approximate time frame covered by the records, and the 
condition for which he had been treated.   

In a letter dated in August 2002, VA again informed the 
veteran of the VCAA duty to assist requirement and appraised 
him of the evidence that had been obtained which included VA 
examinations dated in February 1998 and May 1999, a statement 
from his spouse, and outpatient treatment records from the VA 
medical facility in Shreveport.  

In a statement in support of claim dated in March 2003, the 
appellant, on behalf of the veteran, indicated that the 
veteran had no additional relevant evidence to submit and 
requested that the case be forwarded to the Board for review.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Service medical records and VA medical records pertinent to 
this matter have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in February and 
March 1998, April and May 1999, January 2000, October 2001, 
January 2002, and October 2002.  The examination reports 
contain adequate opinions and clinical findings pertinent to 
the claims at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  

The Board notes that in March 2003, the veteran withdrew his 
request for a travel Board hearing.  

II. The Requirements for Service Connection

The record reflects that the veteran's awards and decorations 
include the Purple Heart.  This decoration is indicative of 
combat.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2002).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory lay or other evidence" under 38 U.S.C.A. § 
1154(b) means "credible evidence."  Collette v. Brown, 82 
F.3d 389, 393 (1996).  Thus, section 1154(b) considerably 
lightens the burden of a combat veteran who seeks benefits 
for a disease or injury which he alleges were incurred in 
combat service.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) in Caluza v. Brown, 7 Vet. App. 498 (1995) clarify 
the law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  The Court in 
Caluza emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirement for adjudication of certain combat- 
related VA disability-compensation claims" by allowing lay or 
other evidence to provide incurrence of a condition by 
combat. 7 Vet. App. at 507.  Accordingly, the "'lay or other 
evidence' [will] be accepted as sufficient proof of service 
incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service...[citing Jensen v. Brown, 
19 F.3d. 1413, 1717 (Fed. Cir. 1994)]."

The United States Court of Appeals for the Federal Circuit in 
Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) further 
discussed the ramifications of 38 U.S.C.A. § 1154(b).  In 
Collette, the Federal Circuit specifically agreed with the 
Court's analysis in Caluza.  The Federal Circuit set out a 
three-step analysis for applying 38 U.S.C.A. § 1154(b).  
First, it must be determined that there "satisfactory lay or 
other evidence of service incurrence or aggravation" of 
disease or injury due to combat. Second, it must be 
determined whether such evidence is "consistent with the 
circumstances, conditions or hardships of such service."  If 
both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the Government has 
rebutted the established presumption of inservice incurrence 
by "clear and convincing evidence to the contrary."

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for a Left Ear Infection

It is asserted that the veteran developed a left ear 
infection as a result of exposure to the cold during combat 
and this point is not disputed in light of the veteran's 
combat status.  A grant of service connection in this 
instance requires, in part, a showing that the veteran has a 
current diagnosis of a left ear infection; this is not 
demonstrated by the medical evidence.  Although a VA 
examination report dated in March 1998 shows a diagnosis of 
left ear cerumen impact, there were no clinical findings 
supporting that diagnosis.  Cerumen is the wax like secretion 
found within the external meatus of the ear, also referred to 
as earwax.  See DORLANDS ILLUSTRATED MEDICAL DICTIONARY 307 
(27th ed. 1988).  The examiner noted that the external canal 
was within normal limits and that there was no active ear 
disease present.  The veteran was examined again in January 
2002.  At that time, the examiner indicated that there did 
not appear to be a draining ear problem by history.  The 
medical record does not show that the veteran has a current 
diagnosis for a left ear infection.  Accordingly, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  



Service Connection for Perforation of the Left Tympanic 
Membrane

In this matter, the veteran contends that he developed a 
perforation of his left tympanic membrane as a result of 
exposure to the cold during combat.  A grant of service 
connection in this instance requires, in part, a current 
diagnosis.  It may be conceded the veteran sustained a 
perforation of his left tympanic membrane during service; 
however, post-service medical records show no current 
diagnosis of the disorder.  Upon examination in March 1998, 
the examiner noted that the left tympanic membrane moved well 
with no perforation.  The veteran was also afforded a VA 
examination in January 2001.  The findings of that 
examination reflect that the veteran has a history of a 
tympanic membrane scar (the affected ear is not specified).   
The results of that examination did not yield a diagnosis of 
perforation of the left tympanic membrane.  In the absence of 
a current diagnosis for perforation of the left tympanic 
membrane, a grant of service connection is not warranted.  
Id.  

Service Connection for Hearing Loss of the Left Ear

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2001).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

The veteran asserts that he developed hearing loss in the 
left ear as result of service.     

Service medical records reflect that the veteran was 
diagnosed as having bilateral deafness when examined for 
separation in April 1946.  However, clinical findings showed 
that the veteran's hearing in the left was recorded as 12/15 
on whispered voice.  

The record includes numerous VA audiological evaluations and 
reports dated from 1948 to 2001.  Earlier VA examinations 
dated in July 1948 and February 1949 do not show any 
complaints or clinical findings of a hearing loss in the left 
ear.  The record shows that the first time the veteran 
demonstrated a hearing loss in the left ear in accordance 
with 38 C.F.R. § 3.385 was in April 1977.  At that time the 
veteran's hearing in the left ear was recorded in pure tone 
thresholds (in decibels) as 10, 10, 15, and 45 at 500, 1000, 
2000, and 4000 Hertz (Hz).  Subsequent VA audiological 
evaluations dated through October 2001 show that the veteran 
continued to experience hearing loss in the left ear.  The 
report of the October 2001 VA audiological examination and an 
examination for ear disease in January 2001 reflect that the 
veteran had noise exposure during service and occupational 
and recreational exposure after service.  It was noted the 
veteran was a welder and mechanic after separation for 
service.  The report of the October 2001 examination reflects 
a diagnosis of normal to mild sensorineural hearing gloss of 
the left ear at 500 to 2000 Hz and moderately severe 
sensorineural hearing loss at 3000 to 4000 Hz.  

As the evidence establishes that the veteran has a left ear 
hearing loss, the next question to be addressed is whether 
the veteran's current left ear hearing loss is related to 
service or any post service exposure to acoustic trauma.  The 
Board recognizes that the veteran served in combat, and 
service medical records reflect that he experienced some 
hearing loss at separation.  However, a VA examiner in 
January 2002 opined that the veteran's left ear hearing loss 
is not etiologically related to service.  The examiner 
indicated that he reviewed the veteran's claims folder and 
medical record including an April 1988 and recent 
audiological testing.  The examiner also reported that the 
veteran had a history of noise exposure during service and a 
history of occupational noise exposure while working as a 
mechanic for 25 years.  As to the relationship between the 
veteran's left ear hearing disorder and service, the examiner 
stated the following:  

In 1988, audiometric testing revealed  . . . mild 
hearing loss at 3000 Hz, becoming more moderate at 
4000 Hz on the left hand side.  His speech 
discrimination was 82 percent bilaterally.  The 
bone and air conduction and air conduction 
thresholds were the same and normal in the low 
frequencies and mid frequencies indicating that 
there was no evidence of any conductive hearing 
loss.  For the patient who have (sic) had scar 
tissue or eardrum disorder causing hearing loss, it 
would have been evident in 1988 if at all and it 
appears that there was no evidence of any 
conductive problems with the patient's hearing in 
1988 and therefore would not have impacted on his 
hearing presently.  There is nothing on his more 
recent audiograms either to indicate any other than 
a sensorineural hearing loss, which is well known 
to be caused by noise and age degeneration of the 
cochlea.  For the degeneration between 1988 and 
1998 to have occurred, this is more likely to be 
more physiological than anything related to 
exposure in 1944.  

The Board finds that the Janaury 2002 opinion is dispositive 
of the veteran's claim for service connection for hearing 
loss in the left ear.  The examiner, after reviewing the 
veteran's claims file, found no etiological relationship 
between the veteran's current hearing loss and service, and 
there is no other medical opinion refuting this opinion.  
Moreover, the Board finds that this opinion is consistent 
with the evidence of record.  Although the veteran had slight 
hearing loss in service, he did not complain of hearing 
problems in the left ear when seen by VA in 1948, and 1949, a 
few years after he separated from service.  Thus, the Board 
finds that this evidence, and the opinion of the 2001 VA 
examiner is clear and convincing rebutting any combat related 
presumptive of inservice incurrence of the veteran's left ear 
hearing loss.  Therefore, service connection for hearing loss 
in the left ear is not warranted.  38 U.S.C.A. §§ 1110; 5107, 
1154(b); Colette v. Brown, supra.   

III.  Requirements for Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a (2002) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2002).

Increased Rating for Right Ear Nerve Deafness

At the time the veteran filed his claim for an increased 
rating for hearing loss in the right ear in January 1998, 
evaluations of hearing evaluations of hearing loss ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Table VII was amended in that 
hearing loss is now rated under a single code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

While the above noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2002), the June 1999 
amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment.  
However, these exceptions are not applicable to this case. 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

The Board notes that the RO did not consider the change in 
regulation; however, there is no prejudice to the veteran as 
the change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).   

As noted, a claim for an increased rating for service-
connected left ear hearing loss was received in January 1998.  
In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria until the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and the current provisions, with the version most 
favorable to the veteran applied.  See Karnas, supra.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.
§ 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2002).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2002); 38 C.F.R. § 4.85(b), (e) (2002).  
VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2002).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI, but when impaired 
hearing is service-connected in only one ear the non-service-
connected ear is assigned a Roman numeral designation of I, 
unless the claim involves bilateral total deafness.  See 38 
C.F.R. § 4.85 (2002).

Increased Rating for Right Ear Hearing Loss

Service connection is in effect for hearing loss of the right 
ear.  

The veteran asserts that he is entitled to a compensable 
disability evaluation for his right ear hearing loss.  

On the authorized audiological evaluation in February 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
60
65







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The average pure tone threshold 
was 50 in the right ear.  The assessment included mild 
sloping to severe sensorineural hearing loss of the right ear 
and mild sloping to severe sensorineural hearing loss in the 
left ear.  

Applying the prior rating criteria, by intersecting the 
column in Table VI for average pure tone threshold falling 
between 50 and 57 with the line for percent of discrimination 
between 92 and 100, the resulting numeric designation for the 
right ear is I.  The veteran is not service-connected for 
hearing loss in the left ear.  As indicated by the record, he 
is not deaf in both ears.  Hence, the non service-connected 
left ear is designated at hearing acuity Level of I for 
purposes of computing the service-connected disability 
rating.  See VAOPGCPREC 32-97.  

The intersection of Level I for the non service-connected 
left hear and Level I for the service-connected right ear in 
Table VII results in a non-compensable rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII (1998).  Therefore, 
the Board finds that entitlement to a compensable rating 
under the old rating criteria is not warranted.  

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
55
65







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The average pure tone threshold 
was 48 in the right ear.  The assessment included mild to 
severe sloping sensorineural hearing loss at 1000 to 4000Hz, 
bilaterally was normal pure tone thresholds in the right ear 
with a mild drop at 4000HZ and moderate progressing profound 
mixed type hearing loss from 500 HZ to 4000 HZ in the left 
ear.  

Under the old criteria, by intersecting the column in Table 
VI for average pure tone threshold falling between 42 and 49 
with the line for percent of discrimination between 92 and 
100, the resulting numeric designation for the right ear is 
I.  The intersection of Level I for the non service-connected 
left hear and Level I for the service-connected right ear in 
Table VII results in a non-compensable rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII (1998).  



On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
45
60
65







Because of dementia, the veteran was not able to repeat the 
words for speech discrimination.  The average puretone 
threshold in the right ear was 49.  

In applying the prior regulation, the Board notes that Table 
VIa, which provides numeric designations based solely on 
puretone averages, is applied in circumstances whereby 
language difficulties or inconsistent speech audiometry 
scores make use the use of both puretone average and speech 
discrimination inappropriate.  However, this must be 
certified by the Chief of Audiology.  38 C.F.R. § 4.85 (c) 
(1998).  As noted above, the veteran speech discrimination 
could be determined because of the veteran's dementia.  In 
this matter, it does not appear that the application of Table 
VIa, has been certified by the Chief of Audiology.  

Under the revised regulation, Table VIa will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination.  38 C.F.R. § 4.85 (c).  
In applying Table VIa, under the revised criteria (which is 
the same as the old), the veteran has Level III hearing 
impairment in the right ear.  As noted previously, the 
veteran is not service-connected for hearing loss in the left 
ear; therefore, the non service-connected left ear is 
designated at hearing acuity Level of I.  38 C.F.R. § 4.85(c) 
(2002).  The intersection of Level I for the non service-
connected service-connected left ear loss and Level III for 
the service-connected right ear hearing loss result in a non 
compensable evaluation.  38 C.F.R. § 4.86, Diagnostic Code 
6100 (2002).  

As noted above, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  See 38 C.F.R. § 4.86(a),(b).  The first 
new provision, that of 38 C.F.R. § 4.86(a), indicates that if 
puretone thresholds in any four of the five frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 55 decibels or 
more, an evaluation can be based either on Table VI or VIa, 
whichever results in a higher evaluation.  The second new 
provision, that of 38 C.F.R. § 4.86(b), indicates that when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  The veteran's hearing loss does not 
fit within those provisions.

In sum, the Board finds that the veteran is not entitled to a 
compensable evaluation for his right ear hearing loss under 
the old or new rating criteria.  The Board has considered the 
veteran's contentions that his hearing loss has gotten 
progressively worse over the years.  However, the rate of 
disability compensation for impaired hearing is purely 
formulaic.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The fact of his increased subjective impairment is 
not compensable unless the amount of increase correlates with 
a compensable increment according to the rating tables.  The 
tables provide ratings for discrete but contiguous parts of 
the entire range of measurable impairments.  They do not 
provide for approximation.  Consequently, the criteria do not 
permit the application of the rule allowing the next higher 
rating for disability that nearly approximates the criteria 
for the next higher rating. 38 C.F.R. § 4.7 (2002).   



Increased Rating for Scar of the Right Tympanic Membrane

The veteran claims that he is entitled to an increased rating 
for the scar of the right tympanic membrane.  

The veteran's scarred right tympanic membrane is rated under 
Diagnostic Code 6211.  As noted, regulatory changes amended 
the VA Schedule for rating disabilities of the ears.  
However, the amended regulations did not result in any 
changes to Diagnostic Code 6211.  Therefore, the veteran will 
not be prejudiced by the Board's adjudication of this claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for a perforation of the 
tympanic membrane.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(2002).  Diagnostic Code 6211 provides a noncompensable 
disability evaluation for perforation of the tympanic 
membrane.  The noncompensable disability rating assigned for 
this disability encompasses a level of compensation for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher scheduler 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).  

IV.  Conclusion

Having carefully reviewed the evidence, the Board finds that 
preponderance of the evidence is against the veteran's claims 
for service connection for left ear infection, perforation of 
the left tympanic membrane, and left ear hearing loss, and 
against entitlement to a compensable rating for right ear 
nerve deafness.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear infection is denied.  

Service connection for perforation of the left tympanic 
membrane is denied.  

Service connection for left ear hearing loss disability is 
denied.  

Entitlement to an increased (compensable) evaluation for 
right ear nerve deafness is denied.  

Entitlement to an increased rating for scar of the right 
tympanic membrane is denied.  


REMAND

As to the claims for service connection for service 
connection for dementia claimed as secondary to service-
connected PTSD, and an increased rating for right ear otitis 
media, the Board notes that further development is required.  

In the August 2001 remand, the Board directed the RO to 
provide the veteran VA examinations to determine the severity 
of the veteran's service-connected right ear otitis media.  
Although VA examinations were conducted in October 2001 and 
January 2002, there were no clinical findings regarding the 
veteran's right ear otitis media.  

With respect to the claim for service connection for dementia 
as secondary to the veteran's service-connected PTSD, the 
Board requested a VA examination and opinion regarding the 
etiology of the veteran's dementia.  Accordingly, a VA 
examiner in October 2002 opined that the service-connected 
PTSD did not cause the dementia.  However, in Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Court defined aggravation as an 
increase in the disability.  Allen v. Brown, at 444, 448, 
449.  Thus, the Board is of the view that a VA opinion is 
required to determine whether the dementia is aggravated by 
the service-connected PTSD.  

In Stegall v. West, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), held that a remand creates a 
right in the veteran to compliance with the instructions 
contained herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and ensure 
that all notification and the development required 
by the VCAA are completed.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In this regard, 
the RO should contact the veteran and inform him of 
the types of documentation that can serve as 
evidence in regard to his claims for service 
connection for dementia, claimed as secondary to 
service-connected PTSD, and entitlement to an 
increased rating for right ear otitis media.  .

2.  Then, the RO should make arrangements with the 
appropriate VA medical facility for an opinion 
regarding the veteran's dementia.  Note:  this is a 
file review, not an examination request.  Send the 
claims folder to the examiner for review.  Based on 
the medical documentation on file, the examiner is 
requested to provide an opinion as to whether the 
veteran's service-connected PTSD aggravated (not 
caused) the veteran's dementia.  By aggravation, 
the examiner should indicate whether there is an 
increase in degree of severity of the non service-
connected dementia that is attributable to the 
service-connected PTSD.  The medical rationale for 
the opinion should be provided, citing the 
objective medial findings leading the condition.   
3.  The RO should make arrangements with the 
appropriate VA medical facility for an 
otolaryngological examination, if possible, to 
determine the current severity of the veteran 
service-connected right otitis media.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO should then readjudicate the claims of 
entitlement to service connection for dementia as 
secondary to service-connected PTSD and 
entitlement to an increased rating for right ear 
otitis media.  

6.  If the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



